***CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS IN BRACKETS) HAS BEEN OMITTED
FROM THIS DOCUMENT BECAUSE IT IS BOTH (1) NOT MATERIAL AND (2) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.




MULTI-YEAR SALES AGREEMENT

--------------------------------------------------------------------------------

Exhibit 10.1


This Multi-Year Sales Agreement (as amended from time to time, the “Agreement”)
is made as of the Effective Date (as defined below) by and between:


ROQUETTE FRÈRES, a corporation organized under the laws of France having its
registered office at 1 rue de la Haute Loge, Lestrem (62136), FRANCE, acting
both in its own name, and in the name and on behalf of its Affiliated Companies
which have duly empowered Roquette Frères for the purpose hereof (hereinafter
referred to as “Seller”).
and
BEYOND MEAT, INC. a corporation organized under the laws of the State of
Delaware in the United States of America, having its principal place of business
at 119 Standard St., El Segundo, California, USA 90245, acting both in its own
name, and in the name and on behalf of its Affiliated Companies which have duly
empowered Beyond Meat, Inc. for the purpose hereof (hereinafter referred to as
“Buyer”).


For the purpose of the Agreement (i) each member of Buyer shall be jointly and
severally liable towards Seller and (ii) each member of Seller shall be jointly
and severally liable towards Buyer.


RECITALS:

--------------------------------------------------------------------------------

Whereas, Buyer is engaged in the business of selling plant-based meat products
and has determined that it requires the supply of Product (as defined below).
Whereas, Seller is involved in processing plant-based raw materials and offering
a wide range of product and solutions in the fields of human nutrition,
including, without limitation, the Product.
Whereas, Buyer wishes to purchase from Seller and Seller wishes to supply to
Buyer the Product, in each case, subject to the terms and conditions of this
Agreement.
Now, therefore, in consideration of the mutual promises and covenants
hereinafter set forth, and intending to be legally bound thereby, Seller and
Buyer agree as follows:


1.    DEFINITIONS AND INTERPRETATION
1.1    In this Agreement:
“Affiliated Company”
means any Person that is indirectly or directly controlled by the same Person
that controls a Party, or a Person under the direct or indirect control of a
Party, or directly or indirectly controlling a Party, at any time during the
Term; provided that for the purposes of this definition, Person shall exclude
individuals;



1



--------------------------------------------------------------------------------





"Agreement"
shall have the meaning ascribed to it in the Preamble of this Agreement;

“Additional Quantities”
shall have the meaning ascribed to it in section 2.2 of this Agreement;

“Annual Base Quantities”
shall have the meaning ascribed to it in section 2.1 of this Agreement;

“Apparent Defect”
means any defect that is apparent to a reasonable person on a visual inspection
of Product that have been Delivered, including, without limitation, visible
transport damage, visible damage to the packaging, incorrect or defective
packaging, incorrect delivery documentation or customs declaration errors;

“Applicable Laws”
shall have the meaning ascribed to it in section 2.11 of this Agreement;

“Auditor”
shall have the meaning ascribed to it in section 3.1(b) of this Agreement;

“Balance of the Term”
shall have the meaning ascribed to it in section 3.1 of this Agreement;

“Balance of the Term Quantities”
shall have the meaning ascribed to it in section 3.1(e) of this Agreement;

“Business Day”
means a day (excluding Saturdays and Sundays) on which banking institutions are
generally open for business in Los Angeles, California and Paris, France;

“Buyer”
shall have the meaning ascribed to it in the Preamble of this Agreement;

“Buyer Indemnitees”
shall have the meaning ascribed to it in section 7.2 of this Agreement;

“Buyer Marks”
shall have the meaning ascribed to it in section 7.7 of this Agreement;

“control, controlled, controlling”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract, or otherwise.

“Claims”
shall have the meaning ascribed to it in section 7.2 of this Agreement;

"Confidential Information"
means all information provided by one Party or otherwise made known to the other
Party in connection with this Agreement, whether orally, visually, or in
writing, that relates to the business, affairs, price, payment conditions,
Product, transformation or manufacturing process, developments, trade secrets,
know how, personnel, customers, prospects and suppliers of either Party whether
designated as “confidential information” or not by a Party,



2



--------------------------------------------------------------------------------





and that would be considered confidential by a reasonable person given the
nature of the information or the circumstances of its disclosure, together with
all information derived from the foregoing. “Confidential Information” shall
include the existence and terms of this Agreement and shall exclude any
information (i) independently developed by the receiving Party without using the
Confidential Information of the disclosing Party, (ii) that is or becomes
publicly available through no fault of the receiving Party, or (iii) rightfully
in the possession of the receiving Party without a duty of confidentiality prior
to the receipt of such information all as reflected in the written records of
the other Party;
“Date of Production”
means with respect to any Product the date on which Seller has completed its
production of such Product and applied Lot details to the fully packaged Product
in question;

“DDP”
has the meaning ascribed to that term in INCOTERMS;

“Defective Product”
shall have the meaning ascribed to it in section 5.3 of this Agreement;

"Delivery"
means, in relation to any Order, DDP or FCA to location specified in Exhibit A
herein, or any other INCOTERM as mutually agreed by the Parties with respect to
an Order;

“Delivery Date”
means the date when the Product is scheduled for Delivery as identified in the
Order by Buyer and as confirmed by Seller;

"Effective Date"
shall have the meaning ascribed to it in section 10.1 of this Agreement;

“FCA”
has the meaning ascribed to that term in INCOTERMS;

“INCOTERMS”
means Incoterms 2020 published by the International Chamber of Commerce to take
effect on January 1, 2020 and as in effect on the Effective Date;

"Intellectual Property Right"
means any patent, application for patent, registered design, copyright, design
right, topography right, trade mark, work of authorship, business name,
application to register any of the aforementioned rights, any trade secret,
unpatented know-how and right of confidence, discoveries, inventions, and any
other intellectual property right of any nature whatsoever recognized in any
jurisdiction of the world and owned, controlled by, or licensed to a Person;

“Initial Pricing Period”
shall have the meaning ascribed to it in section 3.1 of this Agreement;

“[***]”
means [***];



3



--------------------------------------------------------------------------------





“Losses”
shall have the meaning ascribed to it in section 7.3 of this Agreement;

“[***]”
shall have the meaning ascribed to it in section 3.1 of this Agreement;

“Mlb”
means 1,000,000 pounds;

“Notice”
shall have the meaning ascribed to it in section 14 of this Agreement;

“Order”
means an order placed by Buyer for the supply of Product within the Territory
pursuant to the terms and conditions of this Agreement stating Buyer’s order
number, the Product ordered and the price(s) thereof, and the requested Delivery
Date(s), Delivery address(es), DDP or FCA and applicable INCOTERMS as mutually
agreed by the Parties, if other than DDP or FCA;

“Party”
means Seller or Buyer;

“Parties”
means collectively Seller and Buyer;

“Person”
means an individual, firm, corporation, limited liability company, division,
operation, partnership, joint venture, trust, unincorporated association,
government or any agency or political subdivision thereof, or any other entity;

“Personal Data”
shall have the meaning ascribed to it in section 8.2 of this Agreement;

“[***]”
means [***];

“[***]”
means [***];

“Prepayment Amount”
means an amount of [***] United States Dollars (US$[***]);

“process or processing”
shall have the meaning ascribed to it in section 8.2 of this Agreement;

“Product”
means the Product described in Exhibit A or any subsequent upgraded or
equivalent version of the Product as mutually agreed by the Parties;

“Qualifying Arrangement”
shall have the meaning ascribed to it in section 3.1(e) of this Agreement;

“Seller”
shall have the meaning ascribed to it in the Preamble of this Agreement;

“Seller Background IP”
shall have the meaning ascribed to it in section 7.1 of this Agreement;

“Seller’s Lead Times”
means the time needed by Seller to Deliver the Product DDP or FCA as from the
confirmation of Buyer’s Order pursuant to section 2.5:



4



--------------------------------------------------------------------------------





•
from [***] to Seller’s US warehouse / full truck load: [***];

•
from [***] to Buyer’s location in [***] / full truck load: [***]; and

•
from [***] to Buyer’s location in [***] for direct shipment / full truck load:
[***]

“Seller Marks”
shall have the meaning ascribed to it in section 7.7 of this Agreement;

“Seller’s New Plant”
shall have the meaning ascribed to it in section 12.1 of this Agreement;

“Shelf Life”
means [***] from the Date of Production of the Product;

“Specifications”
means the Product specifications as detailed in Exhibit A-1;

“Term”
shall have the meaning ascribed to it in section 10.1 of this Agreement;

“Territory”
means [***]. For clarity sake, some provisions hereafter specifically refer to
one or the other territory then expressly referred individually as [***];

“Third Party”
shall mean any Person other than Seller or Buyer; and

“Warranty Period”
shall have the meaning ascribed to it in section 5.1 of this Agreement.



1.2    Terms. Unless otherwise agreed in writing between the Parties, all Orders
will be entered into on the basis of the terms and conditions of this Agreement
to the exclusion of any other terms and conditions set out or referred to in any
document or other communication used by either Party in concluding an Order.
1.3    Headings. Section headings are for ease of reference and do not form part
of nor shall they affect the interpretation of this Agreement.
1.4    Preamble; Recitals; Exhibits. The Preamble, Recitals and any Exhibits
included in or referred to in this Agreement are incorporated herein by this
reference and form an integral part of this Agreement.
1.5    Interpretation. Where the context so admits or requires words denoting
the singular include the plural and vice versa and words denoting any gender
include all genders.
1.6    Successors. References to each Party include its permitted assigns and
successors by operation of law.
1.7    Precedence. In the event of any inconsistency, not expressly provided as
an exception, between the provisions of any Exhibit hereto and the provisions of
the main body of this Agreement, the latter shall prevail to the extent of the
inconsistency, except expressly stated as an exception of the conditions of this
Agreement. In the event of any inconsistency between the provisions of any Order
and the provisions of this Agreement and its Exhibit, the latter shall prevail
to the extent of the inconsistency, except if expressly stated as an exception
of the conditions of this Agreement.






5



--------------------------------------------------------------------------------





2.    QUANTITY, ORDERS AND DELIVERY


QUANTITIES


2.1    The quantities of Product that Buyer shall Order from Seller and that
Seller shall sell and Deliver to Buyer in each calendar year during the Term
(hereinafter the “Annual Base Quantities”) shall be:
▪
2020: [***] Mlbs spread over the year as follows:

•
[***]: [***] Mlbs

•
[***]: [***] Mlbs

▪
2021: [***] Mlbs, [***]; and

▪
2022: [***] Mlbs, [***].



Without prejudice to the Annual Base Quantities as mutually agreed by the
Parties here above and as part of Buyer’s forecasts pursuant to section 2.4
below, the minimum quantities that Buyer shall order and that Seller shall
deliver in any given month shall be [***] Mlbs ([***] pounds). For the purpose
of clarity, all quantities of Product shipped by Seller to Buyer after January
1st 2020 (totalling [***] Mlbs as of the Effective Date of the Agreement) shall
be deemed to be credited to the 2020 Annual Base Quantities and subject to the
terms of this Agreement.
The price for the Annual Base Quantities shall be agreed mutually between the
Parties in accordance with sections 3.1 and 3.2 below.


If Buyer does not purchase the Annual Base Quantities, Buyer shall pay to Seller
promptly, as liquidated damages, the amounts that Buyer would have paid to
Seller for the Annual Base Quantities which have not been purchased by Buyer,
without any possibility for Buyer to roll over to the following calendar year
the said Annual Base Quantities not purchased. The Parties agree that such
liquidated damages payment represents the true and reasonable estimate of the
loss suffered by Seller and such liquidated amount shall be due without set-off
within thirty (30) calendar days of Buyer’s receipt of Seller’s valid invoice
therefor. The Parties agree that quantifying losses arising from Buyer’s failure
to order all Annual Base Quantities is inherently difficult because Seller will
reserve a significant part of its production of the Product for Buyer and that
Seller will incur significant damages as a consequence of Buyer’s failure to
purchase the Annual Base Quantities, including but not limited to additional
selling costs and disruptions in Seller’s operations. At the Effective Date, the
liquidated damages as defined above are not a penalty but considered as
reasonable, based on the Parties’ experience in the industry and the nature of
the losses and costs incurred by Buyer’s failure under this section 2.1.


If Seller refuses to supply, or is otherwise unable to supply, the Annual Base
Quantities (or of an appropriate substitute equivalent in all material respects
as determined by Buyer in its reasonable discretion) in a timely manner in
accordance with the Delivery Dates, Seller shall pay to Buyer promptly, as
liquidated damages, the difference between the amounts that Buyer would have
paid to Seller for the Annual Base Quantities had Seller Delivered the Annual
Base Quantities and the amounts that Buyer actually paid to a Third Party for
replacement products to cover Seller’s failure to Deliver [***], provided
however, that the amounts paid by Buyer for replacement products shall be
commercially reasonable as determined by Buyer in its reasonable discretion in
light of market conditions as of the date of purchase. In addition, the
quantities of replacement products (in Mlbs) shall be credited against the
Annual Base Quantities as if Buyer had purchased, and Seller had supplied, such
products as Product. The Parties agree that such liquidated damages payment
represents the true and reasonable estimate of the loss suffered by Buyer and
such liquidated amount shall be due without set-off within thirty (30)


6



--------------------------------------------------------------------------------





calendar days of Seller’s receipt of Buyer’s valid invoice therefor.  The
Parties agree that quantifying losses arising from Seller’s failure to supply
the Annual Base Quantities is inherently difficult because Buyer will allocate a
significant part of its requirements for Product to Seller and that Buyer will
incur significant damages as a consequence of Seller’s failure to supply the
Annual Base Quantities, including but not limited to additional buying costs and
disruptions in Buyer’s operations. At the Effective Date, the liquidated damages
as defined above are not a penalty but considered as reasonable, based on the
Parties’ experience in the industry and the nature of the losses and costs
incurred by Seller’s failure under this section 2.1.


2.2    After the exhaustion of the Annual Base Quantities, Buyer has the option
to buy additional quantities year by year over the Term as follows (hereinafter
the “Additional Quantities”):
▪
2021: [***] Mlbs; and

▪
2022: [***] Mlbs.



Without prejudice to sections 2.4 below, Buyer shall confirm to Seller by no
later than [***] of each year its intention to buy some or all of the Additional
Quantities for the following year. Such Additional Quantities must be integrated
in Buyer’s forecasts in accordance with section 2.4 below. To the extent
confirmed, Seller shall sell and Deliver to Buyer the Additional Quantities in
accordance with this Agreement.


At the end of the Term, if Buyer did not purchase the total amount of the
Additional Quantities according to sections 2.4 to 2.7 below, Seller shall be
entitled to retain the amount of the Prepayment Amount corresponding to the
value of the Additional Quantities not purchased by Buyer, up to a maximum value
corresponding to the Prepayment Amount.


If Seller refuses to supply, or is otherwise unable to supply, the Additional
Quantities (or of an appropriate substitute equivalent in all material respects
as determined by Buyer in its reasonable discretion) in a timely manner in
accordance with the Delivery Dates, Seller shall pay to Buyer promptly, as
liquidated damages, the difference between the amounts that Buyer would have
paid to Seller for the Additional Quantities had Seller Delivered the Additional
Quantities and the amounts that Buyer actually paid to a Third Party for
replacement products to cover Seller’s failure to Deliver [***], plus the amount
of the Prepayment Amount corresponding to the value of the Additional Quantities
not delivered by Seller, up to a maximum value corresponding to the Prepayment
Amount, provided however, that the amounts paid by Buyer for replacement
products shall be commercially reasonable as determined by Buyer in its
reasonable discretion in light of market conditions as of the date of purchase.
In addition, the quantities of replacement products (in Mlbs) shall be credited
against the Additional Quantities as if Buyer had purchased, and Seller had
supplied, such products as Product. The Parties agree that such liquidated
damages payment represents the true and reasonable estimate of the loss suffered
by Buyer and such liquidated amount shall be due without set-off within thirty
(30) calendar days of Seller’s receipt of Buyer’s valid invoice therefor.  The
Parties agree that quantifying losses arising from Seller’s failure to supply
the Additional Quantities is inherently difficult because Buyer will allocate a
significant part of its requirements for Product to Seller and that Buyer will
incur significant damages as a consequence of Seller’s failure to supply the
Additional Quantities, including but not limited to additional buying costs and
disruptions in Buyer’s operations. At the Effective Date, the liquidated damages
as defined above are not a penalty but considered as reasonable, based on the
Parties’ experience in the industry and the nature of the losses and costs
incurred by Seller’s failure under this section 2.2.


2.3    Notwithstanding any other provision of this Agreement, the Parties agree
that their sole and exclusive remedies for failure to purchase or failure to
sell Annual Base Quantities, or


7



--------------------------------------------------------------------------------





failure to purchase or failure to sell Additional Quantities of Product are set
forth in sections 2.1 and 2.2 of this Agreement, and the Parties shall have no
cause of action in contract, tort or otherwise for additional relief in
connection with any failure to purchase or supply product, other than in the
case of willful misconduct or fraud by the breaching Party.
FORECASTS AND ORDERS
2.4    By no later than [***] each year during the Term, Buyer undertakes to
provide Seller with an annual non-binding forecast taking into account any
seasonality effect that would reasonably be expected to impact Buyer’s business,
the regularity of Buyer’s production pace and the regularity of its Orders over
a calendar year; provided that (i) with respect to 2020, Buyer undertakes to
provide Seller with an annual non-binding forecast for such calendar year no
later than [***] and (ii) with respect to the quantities of Product Ordered by
Buyer to be Delivered in [***], Buyer shall inform Seller of such quantities and
their quarterly allocation over the year by no later than [***] each year. With
regard to 2020, Buyer shall inform Seller of the quantities to be Delivered in
[***] before [***].
In addition to the annual non-binding forecast, Buyer undertakes to provide
Seller with a [***] binding rolling forecast at least thirty (30) days before
the starting date of the [***] rolling forecast, detailing Product, quantities,
packaging and delivery points; provided that with respect to 2020, Buyer
undertakes to provide Seller with a binding forecast for the balance of Q1 2020
no later than [***]. In any event, Seller shall confirm in writing its
acceptance of Buyer’s [***] binding rolling forecast within ten (10) Business
Days from the date of receipt by Seller. In the event that Buyer does not
receive such written acceptance within such 10 (ten) Business Day period and the
relevant forecast shall be deemed to be accepted by Seller.
In case Buyer fails to provide Seller with its [***] binding rolling forecast,
Buyer shall purchase the quantities set forth in the annual non-binding
forecast, that then become binding on Buyer on a rolling [***] basis, until such
time as Buyer provides such binding rolling forecast and provided Seller
confirms its acceptance of it.
2.5    Provided that (i) an Order is made in accordance with section 2.4 above
and (ii) the requested Delivery date complies with Seller’s Lead Times, Seller
shall confirm each Order by issuing a written order confirmation within [***]
Business Days from the date the Order is received by Seller. In the event that
Buyer does not receive such written order confirmation within such [***]
Business Day period and the relevant Order is made in accordance with section
2.4 above, the Order shall be deemed to be confirmed by Seller.
2.6    The estimated schedule of the shipment for each Order will be set forth
in the Order. Seller will ship the Product from its distribution center in
accordance with such schedule provided that Seller has confirmed it as part of
the Order terms.
2.7    Buyer shall inform Seller of any requested change as to an Order at least
[***] Business Days before such change and in any case before an Order is
shipped by Seller.
2.8    The Product shall be packed for shipment in accordance with Seller’s
packaging data sheet or any other specification signed by Seller in a manner
sufficient to ensure the integrity of the Product.
2.9    Upon Delivery, Buyer shall notify Seller of any Apparent Defects within
[***] Business Days from the Delivery to Buyer, otherwise the Product shall be
considered as accepted by Buyer notwithstanding any such Apparent Defects. Such
notification shall be accompanied by a photograph of the Apparent Defect.


8



--------------------------------------------------------------------------------





2.10    Seller shall promptly provide written notice to Buyer of any of the
following events or occurrences, or any facts or circumstances reasonably likely
to give rise to any of the following events or occurrences: (a) any failure by
Seller to perform any of its obligations under this Agreement; (b) any delay in
delivery of Product; (c) any defects or quality problems relating to Product;
(d) any change of control of Seller (whether by merger, sale of voting
securities or assets, consolidation, reorganization or otherwise) and (e) any
failure by Seller, or its subcontractors or common carriers, to comply with all
applicable laws, rules, guidelines, and regulations (including, without
limitation, the Federal Food, Drug, and Cosmetic Act, the Fair Labor Standards
Act, and all other laws, rules, guidelines, and regulations regarding food
safety, composition, labelling, registration, and manufacturing, including good
manufacturing practices prevailing in the industry) (collectively, “Applicable
Laws”).
2.11    During the term of the Agreement, each Party shall carry and maintain in
force, at its own cost and expense, insurance of the following types:
a.
commercial general liability insurance (including bodily injury, death and
property damage) in an amount of not less than $[***] (combined single limit on
each occurrence and in the aggregate), including personal injury, and property
damage and contractual liability coverage;

b.
employer's liability insurance with limits not less than $1,000,000 per
occurrence covering all employees employed by the party; and

c.
automobile liability insurance for owned, non-owned, leased, hired, operated
and/or licensed automobiles, trucks, tractors and all-terrain vehicles with
limits of not less than $1,000,000 per occurrence and in the aggregate for
accidental injury to one or more persons or damage to or destruction of property
as a result of one accident or occurrence.

Each Party shall, upon the other party’s request, furnish to the other party
certificates of insurance or other appropriate documentation evidencing all
coverage referenced herein.
All insurance coverage described herein shall be written through insurance
companies authorized to do business in the applicable state or country and, when
relevant, rated no less than A- VII in the most current edition of A.M. Best's
Key Rating Guide.


3.    PRICES AND PAYMENTS
3.1    Subject to section 3.2 below, the price for Product in the first eighteen
(18) months of the Term (the “Initial Pricing Period”) is set forth in Exhibit
A.
For the remainder of the Term (“Balance of the Term”), Seller shall make a price
offer to Buyer no later than [***]. Buyer may then at its sole option either (i)
accept Seller’s price offer or (ii) initiate [***]. If Buyer decides to initiate
[***], it will provide Seller written notice of such decision by [***] and the
following process shall occur:
(a)    [***]
(b)    [***] in the event that Buyer is unable to obtain [***] identified by
Seller, as provided above, Buyer will provide [***] to an independent,
third-party auditor mutually acceptable to the Parties (the “Auditor”), which
will determine [***] and deliver such determination in writing to Buyer and
Seller within [***] Business Days of delivery to the Auditor of the final [***].
The determination of the Auditor shall be final, binding, non-appealable and not
subject to dispute resolution. The cost and expenses of the Auditor shall be
borne by the Parties on a 50/50 basis.


9



--------------------------------------------------------------------------------





(c)    If the price for Product offered by Seller for the Balance of the Term
pursuant to section 3.1 above is [***], the Agreement will continue in full
force and effect for the Balance of the Term at the Seller’s offered price.
(d)    If the price for Product offered by Seller for the Balance of the Term
pursuant to section 3.1 above is [***], then Seller shall either: (i) [***] for
the Balance of the Term to [***] and the Agreement will continue in full force
and effect for the Balance of the Term; or (ii) notify Buyer that it has elected
to terminate the Agreement without prejudice to section 3.3 (a) below.
(e)    If Seller elects to terminate the Agreement pursuant to section
3.1(d)(ii), Seller shall be entitled to request at any time on or before [***]
that an Auditor confirm that Buyer in fact [***]. The determination of the
Auditor shall be final, binding, non-appealable and not subject to dispute
resolution. The cost and expenses of the independent third-party auditor shall
be borne by Seller unless the Auditor determines that Buyer failed to [***] and
[***] pursuant thereto in which case Buyer shall pay for 100% of the costs and
expenses of the Auditor.
(f)    In case the Auditor determines that Buyer [***]. The Parties agree that
such liquidated damages payment represents the true and reasonable estimate of
the loss suffered by Seller and such liquidated amount shall be due without
set-off within [***] calendar days of Buyer’s receipt of Seller’s valid invoice
therefor.  The Parties agree that quantifying losses arising from Buyer’s
misrepresentation in connection with, and/or other misuse of the [***] is
inherently difficult because Seller will reserve a significant part of its
production of the Product for Buyer and that Seller will incur significant
damages as a consequence of Buyer’s misrepresentation and/or misuse, including
but not limited to additional selling costs and disruptions in Seller’s
operations. At the date of signature of the Agreement, the liquidated damages as
defined above are not a penalty but considered as reasonable, based on the
Parties’ experience in the industry and the nature of the losses and costs
incurred by Buyer’s misrepresentation and/or misuse of this section 3.1.
3.2    Notwithstanding section 3.1 above, during the Initial Pricing Period, the
prices for Product will be [***]: (a) with respect to Product to be shipped to
locations in [***], the prices offered by Seller to [***] for [***] of the
Product being shipped to locations in [***]; (b) with respect to Product to be
shipped to locations in [***], the prices offered by Seller to [***] for [***]
of Product being shipped to locations in [***]. For the sake of clarity, this
clause will only apply to contracts entered into on or after the Effective Date.
Within [***] days of the end of the Initial Pricing Period, the Auditor will
conduct a review of the prices offered by Seller to [***] according to terms and
conditions defined above. Seller will make available to the Auditor all
materials, information and Seller personnel reasonably required for the Auditor
to perform such review. If the Auditor determines that [***] was offered a price
for the Product that was [***] the prices for Product sold under this Agreement
at such time, Seller will promptly issue a credit to Buyer for [***]. To the
extent that the Agreement is terminated prior to the Buyer using the credit in
full, Seller will make prompt payment of the unused portion of such credit to
Buyer within [***] Business Days of termination. The determination of the
Auditor under this section 3.2 shall be final, binding, non-appealable and not
subject to dispute resolution. The cost and expenses of the independent
third-party auditor shall be borne by the Parties on a 50/50 basis unless the
Auditor determines that a credit is due to Buyer, in which case Seller shall pay
for 100% of the costs and expenses of the Auditor.
3.3    Within [***] Business Days of the Effective Date, Buyer shall advance to
Seller the Prepayment Amount.
(a)    If the Agreement is terminated in accordance with section 3.1(d)(ii),
Buyer will be entitled to Order Product for a value corresponding to the
Prepayment Amount at the price that applied during the Initial Pricing Period.
Any such purchases will be credited to the [***] to be purchased by


10



--------------------------------------------------------------------------------





Buyer following termination as set forth in section 3.1(e), if the Auditor
determines that any such obligation exists.
(b)    If the Agreement is not terminated in accordance with section 3.1(d)(ii),
the Prepayment Amount will be applied to the [***]) payable for Additional
Quantities purchased by Buyer hereunder at the rate of [***]) for each of such
[***]).
3.4    Unless otherwise agreed between the Parties, all shipments shall have net
[***] days payment terms from the date Buyer receives Seller's invoice.
3.5    All amounts due under this Agreement or an Order shall be paid in
immediately available U.S. Dollars by direct bank transfer to the receiving
Party’s bank account designated in writing to the paying Party, or such other
means as may be agreed between the Parties in writing from time to time. With
regard to the price for the Product, Buyer shall bear all bank charges
associated with any such payment.
3.6    All taxes or similar obligations levied on Seller shall be borne solely
by Seller and Buyer shall have no responsibility or liability therefor provided
however that the mutually agreed INCOTERM, being DDP or FCA at the Effective
Date remains the same. Any change that would be mutually agreed by the Parties
with regard to the INCOTERM may affect the Parties’ obligations as to taxes and
in that case, Buyer and Seller shall then confer and discuss possible
consequences of such change.
3.7    If any payment due hereunder is overdue by more than three (3) Business
Days, then at the written request of the Party that is owned the payment, the
Party making such payment shall be liable to pay interest on the overdue amount
at the rate of [***]% from the date that the payment was originally due and
owing.
4.    TITLE – TRANSFER OF RISK
4.1    Title to the Product will pass to Buyer at Delivery.
4.2    Risk of loss will pass to Buyer in accordance with the mutually agreed
INCOTERM, irrespective of whether title to the Product remains vested in Seller.
5.    WARRANTY
5.1    During the Shelf Life of the Product or until [***] after the Delivery
Date of the Product whichever is longer (the “Warranty Period”), the Product, as
originally packaged by Seller, shall meet the Specifications and shall be
compliant with all Applicable Laws. Further, Seller agrees that the Product: (a)
are prepared in accordance with all Applicable Laws; (b) are merchantable and
free from defects, latent or otherwise; (c) are new and conveyed by Seller to
Buyer with good title, free and clear of all liens and encumbrances of any kind;
and (e) do not infringe, misappropriate, or otherwise violate the intellectual
property or other proprietary rights of any Person. Seller further agrees that
it will perform its obligations hereunder in compliance with all Applicable
Laws.
5.2    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER MAKES NO OTHER
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE
PRODUCT, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE OR THE RESULTS TO BE DERIVED FROM THE USE OF THE PRODUCT.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER ASSUMES ALL RISKS AND
LIABILITY FOR (i) RESULTS OBTAINED BY THE USE OF THE PRODUCT PURCHASED
HEREUNDER, WHETHER USED AS DELIVERED OR IN COMBINATION WITH OTHER PRODUCT, (ii)
DETERMINING FITNESS FOR USE IN, OR IN CONJUNCTION WITH, OTHER PRODUCT, (iii)
OBTAINING GOVERNMENTAL HEALTH, SAFETY, ENVIRONMENTAL OR OTHER APPROVALS FOR


11



--------------------------------------------------------------------------------





UTILIZATION, AND (iv) FOR ANY LOSS OR DAMAGE RESULTING FROM THE HANDLING, USE OR
MISUSE BY BUYER OF PRODUCT PURCHASED HEREUNDER.
5.3    In case of non-conformity to the warranties stated in section 5.1
discovered during the Warranty Period (“Defective Product”), Seller shall
replace promptly and free of charge any Defective Product and subject to any and
all limitation and exclusion under section 9.1 herein, reimburse any Losses
incurred by Buyer due to the Defective Product provided that:
(b)    Buyer has performed the appropriate inspection upon delivery of the
Product so that any Apparent Defect has been identified and Seller has been
notified of such Apparent Defect in accordance with section 2.9 above;
(c)    Seller is permitted to make a full examination of the alleged
non-conformity(ies), to Seller’s reasonable satisfaction; provided that such
examination shall be coordinated with Buyer and shall not unreasonably interfere
with Buyer's operations. If Seller, acting reasonably and in good faith, rejects
the alleged non-conformities, the Parties shall attempt in good faith to
designate an independent testing laboratory to determine whether the alleged
non-conformities exist, the findings of which shall be final, binding and
non-appealable and not subject to dispute resolution. The costs and expenses of
such laboratory testing shall be borne by the Party whose position is determined
to have been in error or if the laboratory cannot determine the source of the
error, then the Parties shall share equally the costs and expenses of the
laboratory equally. If a suitable independent testing laboratory cannot be
designated by mutual agreement of the Parties, the dispute shall be resolved in
accordance with section 16 below.
(d)    The non-conformity did not result from Buyer's non-compliance with this
Agreement or the Order, and did not result from mishandling or gross negligence
on the part of Buyer or a Third Party acting on the instructions of Buyer.
If Seller determines that a Defective Product pursuant to section 5 cannot be
replaced within [***] Business Days, Seller may direct Buyer to return the
Defective Product to Seller or destroy it, in each case at Seller’s sole cost
and expense, and Seller will promptly reimburse Buyer for the price actually
paid by Buyer to Seller for such Defective Product; provided that the Defective
Product shall be credited against the Annual Base Quantities and/or Additional
Quantities, as applicable. If Seller directs Buyer to destroy the Defective
Product, Buyer shall send the certificate of destruction by an external
laboratory and an evidence of the destruction of the entire quantity of
Defective Product.
5.4    Notwithstanding anything to the contrary in this Agreement, if Buyer, any
of Buyer’s customers, or any governmental authority reasonably determines that
any Product sold to Buyer is a Defective Product and as a consequence of this a
recall of Buyer’s product is necessary, Buyer may implement such recall campaign
and return any Product that has been evidenced as a Defective Product and that
it still has in its warehouses to Seller or destroy such Product, as determined
by Seller at Seller’s sole cost, expense and risk. If a recall campaign is
implemented with respect to a Defective Product, at Buyer’s option, Seller shall
promptly replace any Defective Product and provide such replacement Product to
Buyer or Buyer’s designee. Seller will be liable for Buyer’s costs and expenses
associated with any such recall campaign without prejudice to the limitation of
liability in section 9.1 below.
6.    CONFIDENTIALITY
6.1    Each party will keep all Confidential Information of the other Party
confidential, secure and protected against theft, damage, loss or unauthorised
access, and will not at any time without the prior written consent of the other
Party use or disclose any of the other Party's Confidential Information other
than for the sole purpose of the performance of its obligations and the exercise
of its rights under this Agreement. Each Party will ensure that its respective
employees, agents and contractors to whom


12



--------------------------------------------------------------------------------





Confidential Information of the other Party is disclosed are made aware of its
confidentiality obligations and agree to be bound by them or by an obligation of
confidentiality no less restrictive.
6.2    Subject to section 6.4, neither Party may, without the other Party's
prior written consent, disclose any information or issue any press release or
public announcement regarding the existence, subject matter or terms of this
Agreement.
6.3    Obligations under this section 6 shall survive the expiration or
termination of this Agreement for a period of five (5) years from the date of
expiration or termination of this Agreement for any reason whatsoever.
Notwithstanding the foregoing, obligations of confidentiality and non-use with
respect to any Confidential Information identified as trade secret by either
Party, either orally or in writing, shall remain in place for so long as the
applicable Confidential Information retains its status as a trade secret under
Applicable Laws.
6.4    In the event that a Party is requested or required by Applicable Laws to
disclose any of the Confidential Information, to the extent permitted by
Applicable Laws, such Party will, and will direct its representatives to (i)
provide the disclosing Party with prompt prior written notice of such
requirement so that the disclosing Party may, at its sole expense, seek a
protective order or other appropriate remedy and/or waive compliance with the
terms of this Agreement, (ii) take reasonable steps to preserve the privileged
nature and confidentiality of the Confidential Information, including requesting
that the Confidential Information not be disclosed to non-parties or the public,
and (iii) reasonably cooperate with the disclosing Party, at its sole expense,
to obtain such protective order. In the event that such protective order or
other remedy is not obtained, or that the disclosing Party waives compliance
with the provisions hereof, receiving Party or its representatives may furnish
only that portion of the Confidential Information which the receiving Party or
its representatives is advised by counsel is required by Applicable Laws and
agrees to exercise reasonable efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information. Notwithstanding any
other provision of this Agreement, no prior notice or other action shall be
required in respect of any disclosure made to any banking, financial,
accounting, securities or similar supervisory authority exercising its routine
supervisory or audit functions, provided that such disclosure is made in the
ordinary course and is not specific to the disclosing Party or this Agreement.
6.5    Each Party agrees that legal remedies may be inadequate to protect its
interests in the event of any breach or threatened breach of any provision of
section 6 of this Agreement, and that the non-breaching Party will be entitled
to seek equitable relief, including injunctive relief (without requirement of
any bond or security), damages and specific performance, in addition to all
other remedies available at law or in equity.


7.    INTELLECTUAL PROPERTY RIGHTS
7.1    As of the Effective Date, all of Seller’s Intellectual Property Rights in
and in relation to the Product and the process by which it is manufactured
(“Seller Background IP”) shall be and remain the sole and exclusive property of
Seller or its licensors. Buyer shall not acquire any Intellectual Property
Rights in the Seller Background IP by virtue of this Agreement and/or any Order
entered into hereunder; provided that, for purposes of clarity, Seller
Background IP does not include, and Seller shall have no rights in or to, any
Intellectual Property Rights Buyer may have or acquire in products in which the
Product are incorporated, or any improvements, enhancements, or other
modifications that Buyer or its designee may make to the Product or products in
which the Product is incorporated, which shall be and remain the sole and
exclusive property of Buyer and its licensors.


13



--------------------------------------------------------------------------------





7.2    As of the Effective Date, all of Buyer’s Intellectual Property Rights in
and in relation to the Product and the process by which it is manufactured
(“Buyer Background IP”) shall be and remain the sole and exclusive property of
Buyer or its licensors. Seller shall not acquire any Intellectual Property
Rights in the Buyer Background IP by virtue of this Agreement and/or any Order
entered into hereunder; provided that, for purposes of clarity, Buyer Background
IP does not include, and Buyer shall have no rights in or to, any Intellectual
Property Rights Seller may have or acquire in products in which the Product are
incorporated, or any improvements, enhancements, or other modifications that
Seller or its designee may make to the Product or products in which the Product
is incorporated, which shall be and remain the sole and exclusive property of
Seller and its licensors
7.3    Subject to the provisions of this section 7, Seller shall indemnify,
defend, and hold Buyer and their respective officers, directors, employees,
agents, successors, and assigns (collectively, the “Buyer Indemnitees”) harmless
from and against any and all losses, damages, liabilities, deficiencies, claims,
actions, judgments, settlements, interest, awards, penalties, fines, costs, or
expenses of whatever kind, including reasonable attorneys' fees, fees and the
costs of enforcing any right to indemnification under this Agreement and the
cost of pursuing any insurance providers (“Losses”), incurred by or awarded
against any Buyer Indemnitee in connection with, or otherwise relating to, any
claim, demand, suit, action, or proceeding (“Claims”) brought against any Buyer
Indemnitee claiming that Product, any Seller Background IP or the process by
which it is manufactured infringes the Intellectual Property Rights of a Third
Party, but only if (i) Buyer notifies Seller promptly upon learning that the
claim has been asserted (provided that a failure to provide such notice will not
relieve Seller of its obligations hereunder except to the extent material
prejudice results therefrom), (ii) Seller is afforded the right to exercise
control over the defense of the claim and any negotiation for its settlement or
compromise (provided that Seller may not enter into any settlement or otherwise
dispose of any Claim without Buyer’s prior written consent, which consent will
not be unreasonably withheld, conditioned or delayed) and (iii) Buyer reasonably
cooperates with Seller in the defense or settlement of the Claim, at Seller’s
sole cost and expense.
7.4    Subject to the provisions of this section 7, and excluding any Claims for
which any Buyer Indemnitee is indemnified under section 7.3, Buyer shall
indemnify, defend, and hold Seller and their respective officers, directors,
employees, agents, successors, and assigns (collectively, the “Seller
Indemnitees”) harmless from and against any and all Losses incurred by or
awarded against any Seller Indemnitee in connection with, or otherwise relating
to, any Claims brought against any Seller Indemnitee claiming that any products
manufactured or distributed by Buyer, any Buyer Background IP or the process by
which such products are manufactured infringes the Intellectual Property Rights
of a Third Party, but only if (i) Seller notifies Buyer promptly upon learning
that the claim has been asserted (provided that a failure to provide such notice
will not relieve Buyer of its obligations hereunder except to the extent
material prejudice results therefrom), (ii) Buyer is afforded the right to
exercise control over the defense of the claim and any negotiation for its
settlement or compromise (provided that Buyer may not enter into any settlement
or otherwise dispose of any Claim without Seller’s prior written consent, which
consent will not be unreasonably withheld, conditioned or delayed) and (iii)
Seller reasonably cooperates with Buyer in the defense or settlement of the
Claim, at Buyer’s sole cost and expense.
7.5    Without limitation to section 7.3, in the event that the use of the
Product pursuant to this Agreement, is enjoined, Seller promptly, at its sole
cost and expense shall:
(a)    procure for Buyer the right to continue to use the Product(s) without
infringement;
(b)    provide an appropriate, non-infringing substitute that is equivalent in
all material respects while otherwise complying with this Agreement as
determined in Buyer’s reasonable discretion;


14



--------------------------------------------------------------------------------





(c)    in the event that none of the foregoing alternatives is available to
Seller on commercially reasonable terms, then Seller may terminate the Order in
question in respect of the infringing Product(s), and Seller shall refund the
amount actually paid by Buyer for the affected Product(s) in question to Buyer
against return of the Product(s) and shall pay Buyer for any Losses incurred by
Buyer as a result of Seller’s failure to provide non-infringing Product. In such
event, Buyer may purchase substantially equivalent but non-infringing products
from Third Parties, and the amounts of such purchases shall be credited against
the Annual Base Quantities and/or Additional Quantities, as applicable. Buyer
agrees that the liquidated damages available for Seller’s inability to supply
non-infringing Product is the same as set forward in section 2.1 for the
Seller’s inability or refusal to supply Annual Base Quantities of the Product
for any reason, and such liquidated damages shall be Buyer’s sole and exclusive
remedy for Seller’s termination of the Order pursuant to this section 7.5(c).
7.6    Seller shall have no obligation or liability under section 7.3 or 7.5 or
otherwise insofar as any infringement arises directly from: (i) any
modifications made to the Product(s) in question other than by Seller; and/or
(ii) the process by which the Product is used in a product manufactured or
distributed by or on behalf of Buyer.
7.7    Buyer recognizes that the trademarks, trade names, trade dress, and
service marks of Seller constitute valuable intellectual property of Seller (the
“Seller Marks”) and are owned solely and exclusively by Seller, and Buyer agrees
not to claim any right, title, or interest in, or challenge Seller’s ownership
of, the Seller marks. Seller recognizes that the trademarks, trade names, trade
dress, and service marks of Buyer constitute valuable intellectual property of
Buyer (the “Buyer Marks”) and are owned solely and exclusively by Buyer, and
Seller agrees not to claim any right, title, or interest in, or challenge
Buyer’s ownership of, the Buyer Marks.


8.    ETHIC- PERSONAL DATA – ANTI-CORRUPTION
8.1    Each party warrants that it has implemented and complies with ethics and
compliance standards stated in its respective code of conduct, as provided and
acceptable to the other Party.
8.2    If the performance of this Agreement requires each Party to collect,
receive, store, transmit, retransfer, dispose or otherwise use (collectively
“process” or “processing”) any information relating to an identified or
identifiable natural person (“Personal Data”), each Party undertakes to (i)
process and cause to be processed the Personal Data solely for the legitimate
purposes of performing its obligations under this Agreement and for no other
purpose, and only in accordance with the local law governing such processing;
(ii) to provide the subject of the Personal Data with the same rights in
relation to their Personal Data, including rights of access, correction or
deletion available to such individual as they would have in the country in which
he or she resides; and (iii) ensure that any persons it authorises to have
access to the Personal Data will comply with Applicable Laws regarding the
Personal Data. Each party warrants that it has full legal authority to process
the Personal Data as contemplated, it has in place appropriate technical and
organisational measures to prevent unauthorised or unlawful processing or
accidental loss or destruction of, or damage to, such Personal Data, and it has
adequate security programs and procedures to ensure that unauthorised persons
will not have access to the Personal Data. Each Party shall be responsible for,
and remain liable to, the other Party for its actions and omissions and those of
its respective Affiliated Companies, employees, representatives, clients,
agents, and contractors or subcontractors concerning the treatment of Personal
Data as if it were the Party’s own actions and omissions.
8.3    Each Party represents on behalf of itself and its partners, employees,
agents, representatives, officers, directors, and managers, that no payment or
transfer will be allowed in the purpose or effect of corruption, public or
commercial bribery, or any conduct that may be seen or


15



--------------------------------------------------------------------------------





construed as breaching any applicable anti-corruption rules nor will accept or
allow any kind of extortion, bribery, money laundering, unfair competition or
commercial practice or any tort act or improper to carry out business or
obtaining any other benefit.
8.4    Each Party represents on behalf of itself and its partners, employees,
agents, employees, officers, directors, and managers, that none of its
activities related to this Agreement constitute a breach of any applicable
anti-corruption laws as of the effective date of this Agreement; and that it has
not been formally notified that it is under investigation for beaching any
applicable anti-corruption rules.


9.    LIMITATION OF LIABILITY; INDEMNIFICATION
9.1    Neither Party shall be liable to or otherwise responsible to the other
Party (including any Affiliate or licensor of the other Party) under this
Agreement for any consequential, indirect, special, incidental, punitive, or
exemplary losses, or for any direct losses beyond the limits set forth in this
Agreement, whether foreseeable or unforeseeable, based on claims of the other
Party or the other Party’s customers, in law and/or equity (including, but not
limited to, claims for loss of data, goodwill, use of money or use of the
Product, interruption in use or availability of data, stoppage of other work or
impairment of other assets), arising out of breach or failure of express or
implied warranty (if any), breach of contract, misrepresentation, and liability
in tort regardless of the basis of liability, including negligence and strict
liability. This section 9.1 will not apply (i) when, and only to the extent
that, Applicable Law specifically prohibits the foregoing exclusion or (ii) in
the case of a Party’s fraud or willful misconduct.


9.2    In no event will the aggregate liability which any Party, its Affiliates,
its licensors and related Persons may incur in any action or proceeding exceed
[***] US Dollars (US$[***]) in any one calendar year, or for any one occurrence,
even if that occurrence spans more than one calendar year. This section 9.2 will
not apply (i) when, and only to the extent that, Applicable Law specifically
prohibits the foregoing exclusion or (ii) in the case of a Party’s fraud or
willful misconduct.


9.3    Without limiting Seller’s indemnity obligations elsewhere in this
Agreement and subject to sections 2.3, 9.1 and 9.2 above, Seller shall
indemnify, defend, and hold the Buyer Indemnitees harmless from and against any
and all Losses incurred by or awarded against any Buyer Indemnitee in connection
with, or otherwise relating to, any Claim arising from, based upon, or otherwise
relating to: (a) any breach of Seller’s representations, warranties, or
covenants set forth in this Agreement; (b) any fraudulent act or omission of
Seller in connection with this Agreement or any wilful misconduct of the same;
and (c) any bodily injury, death, or damage to real or personal property caused
by the acts or omissions of Seller.


10.     TERM AND TERMINATION
10.1    This Agreement shall enter into force on the date of last signature
below (the “Effective Date”) and, subject to earlier termination in accordance
with the provisions contained herein, shall continue in force for an initial
term ending on December 31, 2022 and unless or until terminated in accordance
with the terms of this Agreement (the “Term”), provided that all obligations of
the Parties under this Agreement and Orders accepted by Seller prior to
termination shall continue until satisfaction of the Parties' respective
obligations in accordance with the terms of this Agreement and the Orders
concerned.
10.2    Assuming the Agreement is has not already been terminated pursuant to
its terms, before [***], the Parties shall meet and discuss a possible renewal
or extension of this Agreement for a mutually


16



--------------------------------------------------------------------------------





acceptable renewal period. Should the Parties be unable to reach agreement on
terms and conditions for such renewal period or extension, this Agreement will
be deemed to terminate upon the expiration of the Term.
10.3    Either Party may terminate this Agreement and/or any Order (as the case
may be) immediately at any time by written notice to the other Party if:
(a)    Without prejudice to section 2.3 that provides Parties’ sole and
exclusive remedies for failure by Buyer to purchase and by Seller to supply, the
other Party commits a material breach of this Agreement (as the case may be)
which is incapable of remedy or which it fails to remedy within thirty (30) days
of receiving written notice requiring it to do so; or
(b)    the other Party becomes insolvent, has a receiver, administrative
receiver, administrator or manager appointed of the whole or any part of its
assets or business, makes any composition or arrangement with or for the benefit
of its creditors, takes or suffers any similar action in consequence of debt or
an order or resolution is made for its dissolution or liquidation other than by
way of a merger.
10.4    Within thirty (30) days after the termination, early termination or
expiration of this Agreement each Party, at its sole expense, will return to the
other Party, or, at the other Party’s option, destroy and provide written
certification of the destruction of, all tangible materials that contain the
other Party’s Confidential Information; provided, however, each Party may retain
one (1) copy of the other Party’s Confidential Information, retained by the
Party’s Legal Department for the sole purpose of determining its obligations
under this section 10; and further provided, however, that, nothing herein shall
apply to any backup copies of electronic data created by customary information
technology or disaster recovery practices, or to copies required to be retained
pursuant to Applicable Laws. Notwithstanding anything to the contrary in this
Agreement, the receiving Party’s confidentiality obligations with respect to any
Confidential Information so retained will remain in effect so long as such
Confidential Information remains in the receiving Party’s possession or control.
10.5    Termination of this Agreement and/or any Order in accordance with the
terms hereof shall not affect the accrued rights or liabilities of the Parties
at the date of termination.
11.    FORCE MAJEURE
Neither Party will be liable for any failure or delay in performing an
obligation under this Agreement or Order that is due to any of the following
causes, to the extent beyond its reasonable control: acts of God, accident,
riots, war, terrorist act, epidemic, quarantine, civil commotion, breakdown of
communication facilities, breakdown of web host, breakdown of internet service
provider, natural catastrophes, governmental acts or omissions, changes in laws
or regulations, national strikes, fire, explosion, generalized lack of
availability of raw materials or energy.


12.    QUALITY CONTROL; QUALITY AUDIT RIGHTS AND REPORTS.
12.1    Seller shall ensure that any Product delivered to Buyer meets the
Specifications in effect as of the Delivery Date, including the Specifications
and Requirements for Raw Material Suppliers to Beyond Meat attached to this
Agreement as Exhibit B. Such Specifications are set forth in Exhibit A-1 to this
Agreement, and may only be amended in writing, by agreement of the Parties.
Seller shall perform quality inspection of Product before Delivery according to
the Specifications.
During the Term, Seller will be able to Deliver the Product to Buyer from
another plant located in [***] (“Seller’s New Plant”). Buyer shall take receipt
of Product and shall not refuse to be Delivered from this Seller’s New Plant
provided that the Product complies with the terms of this Agreement.


17



--------------------------------------------------------------------------------





12.2    Buyer will have the right to conduct, upon a [***] prior notice and at
its own expense, periodic quality audits, and access may be required by Buyer in
case of Product rejections or emergency conditions. Seller shall give reasonable
access to Buyer for purposes of Buyer auditing its facilities; including, but
not limited to, all of those areas where the Product and its components are
stored, packaged, tested, prepared for shipment, and shipped. Seller will
cooperate with audits of its facilities and correct any deficiencies identified
in such audits. In addition, Seller will promptly notify Buyer if any regulatory
agency intends to inspect Seller’s facilities and of the nature of the
inspection.
12.3    Seller will submit to Buyer such quality control records and reports as
are reasonably requested by Buyer at such frequency as is consistent with
industry practice.
12.4    Seller will retain production samples from each production run for the
Shelf Life of the Product, plus [***]. Seller will send production samples to
Buyer no more frequently than once per quarter until the end of the last of the
Shelf Life, plus [***] applicable to any Product; provide that during such
period, Buyer may request and Seller shall deliver such samples promptly in the
event that quality or regulatory issues so require as determined by Buyer in its
reasonable discretion.
12.5    If either party becomes aware of any incident involving potential
contamination of any Product sold hereunder or any other non-compliance with
Applicable Laws affecting the other Party or relating to this Agreement, the
Party will provide immediate telephone notice to the other Party, and the
Parties will cooperate with each other to identify and remove from sale any
Product suspected of contamination.
12.6    Without prejudice to Seller’s liability limitations contained herein,
Seller shall be responsible for all costs and expenses incurred by either Party
resulting from Seller’s breach of this section 12.
12.7    All books and records maintained or retained pursuant to this Agreement
and relating to Seller’s production, storage, and delivery of the Product,
including complete and accurate manufacturing, processing, packaging, and
quality control records, or otherwise relating to this Agreement will be
retained by Seller for a period than cannot be less than five (5) years, or
longer if required by Applicable Law. Seller will allow Buyer to audit such
books and records with reasonable notice and on Seller production site during an
audit as scheduled pursuant to section 12.2.
12.8    Seller will not disclose Confidential Information in such audits
relating to other Buyer materials or ingredients. Seller will immediately notify
Buyer of any such inspections or audits or any other information that indicates
the presence of any bacteriological agent or any substance considered by health
authorities as being indicative of either unsanitary practices or of public
health concern which could impact the Product.
12.9    Seller shall perform an annual audit of each of Seller’s facilities
conducted by a Global Food Safety Initiative certified Third Party, according to
the FSSC22000 regulation, meeting Buyer's SQF Certification requirements and
Buyer's Supplier Approval program, and promptly provide a copy thereof to Buyer.
Seller shall provide thirty (30) days advance notice to Buyer prior to opening
any plant or other facility where Product will be manufactured by or on behalf
of Seller to ensure necessary audits are in place prior to start of production.
13.    ASSIGNMENT
Neither Party may assign, delegate or otherwise transfer this Agreement or any
of its rights or obligations to a Third Party without the other Party's prior
written approval, such approval not to be unreasonably withheld, conditioned or
delayed. Any attempt to do so without such approval is null, void and of no
effect. Notwithstanding the foregoing, either Party may assign this Agreement,
in whole, without such


18



--------------------------------------------------------------------------------





consent (i) to an Affiliated Company provided that the assignee agrees in
writing to be bound by the terms of this Agreement or in connection with a
change of control of a Party (whether by merger, sale of voting securities or
assets, consolidation, reorganization or otherwise). The Affiliated Companies of
Buyer or Seller may exercise any of the rights granted by one Party to the other
Party hereunder, provided that in such event, and in the event of any
assignment, made by either Party to an Affiliated Company, the Party related to
such Affiliated Company or making such assignment shall remain jointly and
severally liable to the other Party for any obligations owed to the other Party.
14.    NOTICES
Except as otherwise provided in this Agreement, all notices, demands, requests,
consents, approvals and other communications (herein collectively called
“Notices”) required or permitted to be given hereunder, or which are to be given
with respect to this Agreement, shall be in the English language and in writing
and shall be personally delivered or sent by registered or certified mail,
postage prepaid, return receipt requested, or by overnight express courier,
postage prepaid, addressed to the Party to be so notified, or transmitted by
electronic mail with a copy personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested or by overnight
express courier, posted prepaid with confirmation of receipt, as follow:.
If to Seller:
Jeremy BURKS
Executive VP GBUs and Commercial
101 avenue de la République
59110 LA MADELEINE
And
Jean-Philippe AZOULAY
jean-philippe.azoulay@roquette.com
Vice President – Pea and New Proteins Business Line
101 avenue de la République
59110 LA MADELEINE
With copy to:
Delphine DESRUMAUX
delphine.desrumaux@roquette.com
Head of Legal – Food Global Business Unit
101 avenue de la République
59110 LA MADELEINE


19



--------------------------------------------------------------------------------





If to Buyer:
Sanjay SHAH
sshah@beyondmeat.com
Chief Operating Officer
Beyond Meat, Inc.
119 Standard St.
El Segundo, California, USA 90245
With copy to:
Teri WITTEMAN
twitteman@beyondmeat.com
General Counsel & Secretary
Beyond Meat, Inc.
119 Standard St.
El Segundo, California, USA 90245
Notice mailed by registered or certified mail shall be deemed received by the
addressee five (5) days after mailing thereof. Notice personally delivered shall
be deemed received when delivered. Notice delivered by overnight express courier
shall be deemed received by the addressee the second Business Day after the
deposit thereof. Notice given by electronic mail shall be deemed received by the
addressee on the date of actual delivery. Either Party may at any time change
the address for notice to such Party by notice given in writing in accordance
with the foregoing requirements.
15.    APPLICABLE LAW
The construction, validity and performance of this Agreement and of each Order
shall be governed by the laws of the State of New York, USA, excluding its
conflict of law provisions. The Parties hereby exclude application of the U.N.
Convention on Contracts for the International Sale of Goods from this Agreement
and any Order or other agreement between them related thereto.
16.    GOVERNING LAW; FORUM
This Agreement and all disputes or controversies arising out of or relating to
this Agreement or the transactions contemplated hereby (whether in contract,
tort, equity, or otherwise) shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without regard to its conflict
of laws principles. Any action commenced by either Party to this Agreement shall
be brought only in either the Supreme Court of the State of New York, County of
New York, or the United States District Court for the Southern District of New
York, and both Parties consent to personal jurisdiction in such courts, which
shall have exclusive jurisdiction over any and all disputes arising out of, or
in connection with, this Agreement or the performance of obligations under this
Agreement. Both Parties waive their right to a jury trial and agree not to
demand the same in any litigation or dispute resolution of any kind between them
with respect to this Agreement. Nothing in this Agreement or otherwise shall be
understood or interpreted as an Agreement by either party to arbitrate any
dispute between them.
17.    U.S. EXPORT RESTRICTIONS
The Parties acknowledge that the Product and all related technical information,
documents and materials may be subject to export controls under the U.S. Export
Administration Regulations. Each Party will


20



--------------------------------------------------------------------------------





(i) comply strictly with all legal requirements established under these export
controls, (ii) cooperate fully with the other Party in any official or
unofficial audit or inspection that relates to these export controls and (iii)
not export, re-export, divert or transfer, directly or indirectly, any such item
or direct Product thereof to Cuba, Iran, North Korea, Sudan, Syria, the Crimea
region or any territory that is embargoed by the U.S. government. Upon notice to
the other Party, a Party may modify this list to conform to changes in the
applicable U.S. sanctions and export controls.
18.    GENERAL
18.1    The relationship of the Parties is that of independent contractors
dealing at arm's length. Except as otherwise expressly stated in this Agreement,
nothing in this Agreement shall constitute the Parties as partners, joint
venturers or co‑owners, constitute either Party as the agent, employee or
representative of the other, or empower either Party to act for, bind or
otherwise create or assume any obligation on behalf of the other Party.
18.2    The Parties shall do and execute all such further acts and things as are
reasonably required to give full effect to the rights given and the transactions
contemplated by this Agreement.
18.3    The failure of either Party to enforce any term of or right arising
pursuant to this Agreement and/or any Order does not constitute a waiver of such
term or right and shall in no way affect that Party's right later to enforce or
exercise the term or right.
18.4    The invalidity, illegality, or unenforceability of any term of or right
arising pursuant to this Agreement and/or any Order shall not adversely affect
the validity, legality, or enforceability of the remaining terms and rights. If
any term of this Agreement and/or any Order is found to be invalid, illegal, or
unenforceable, then the Parties will work together with one another to replace
the invalid, illegal, or unenforceable term with a term consistent with the
spirit of the original term that is not invalid, illegal, or unenforceable.
18.5    Provisions of this Agreement which either are expressed to survive
expiration or termination of this Agreement (including but limited to
confidentiality obligations) or from their nature or context it is contemplated
that they are to survive such expiration or termination, shall remain in full
force and effect notwithstanding such expiration or termination.
18.6    Except as otherwise expressly provided in this Agreement and/or any
Order or otherwise agreed in writing between the Parties, each Party shall be
responsible for its own costs incurred in performing its obligations under this
Agreement.
18.7    This Agreement constitutes the entire agreement and understanding
between the Parties with respect to its subject matter and supersedes all prior
agreements understanding or arrangement between the Parties whether oral or in
writing, including especially the Supply Agreement entered into by the Parties
as of December 28, 2018. Notwithstanding the above, the Product shipped by
Seller since January 1st 2020 (as reflected in section 2.1) shall be deemed to
be within the scope of this Agreement in all respects and shall be credited
toward the Annual Base Quantities for 2020. No representation, undertaking or
promise shall be taken to have been given or be implied from anything said or
written in communications between the Parties prior to the date that this
Agreement was executed except as set out in this Agreement.
18.8    No amendment, modification or supplement to the terms of this Agreement
shall be effective unless and until agreed in writing and executed by duly
authorised representatives of Buyer and Seller respectively in like manner to
this Agreement. Any Party may waive in writing compliance by any other Party
with any of the covenants or conditions contained in this Agreement.


21



--------------------------------------------------------------------------------





18.9    Nothing in this Agreement, express or implied, is intended to or shall
confer upon any Third Party any right, benefit or remedy of any nature
whatsoever under, or by reason of, this Agreement. The rights of the Parties to
terminate, rescind or agree any variation, waiver or settlement under this
Agreement are not subject to the consent of any other person.
18.10    This Agreement is the joint product of Seller and Buyer and each
provision hereof has been subject to the negotiation and mutual agreement of the
Parties and the review of their respective legal counsel and advisors.
Accordingly, any rule of construction that a document shall be interpreted or
construed against the drafting Party shall not be applicable.
18.11    This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement. Facsimile or electronic copies, including PDF copies
of signature pages, shall be deemed originals for purposes of the creation of a
fully executed, delivered and enforceable contract.


[SIGNATURE PAGE FOLLOWS]


22



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Buyer cause this Agreement to be executed by
their duly authorized representatives identified below.
BEYOND MEAT, INC.            BEYOND MEAT, INC.        
("Buyer")                    ("Buyer")


By: /s/ Ethan Brown                By: /s/ Sanjay Shah            
Name:    Ethan Brown                Name:     Sanjay Shah            
Title:     CEO                    Title:     COO                
Date:     January 10, 2020            Date:     January 10, 2020        


ROQUETTE FRÈRES                ROQUETTE FRÈRES    
("Seller")                    ("Seller")


By: /s/ Jeremy Burks                By: /s/ Jean-Philippe Azoulay        
Name: Jeremy BURKS                Name: Jean-Philippe AZOULAY
Title: Executive Vice President            Title: Vice President – Pea and New
Proteins
GBUs and Commercial                Business Line
Date:     10th January, 2020            Date:     January 10, 2020        


23



--------------------------------------------------------------------------------







EXHIBIT A
PRODUCT DESCRIPTION AND SPECIFICATIONS






24



--------------------------------------------------------------------------------





EXHIBIT A-1
SPECIFICATIONS
























25



--------------------------------------------------------------------------------







EXHIBIT B
REQUIREMENTS FOR RAW MATERIAL SUPPLIERS TO BEYOND MEAT












































































26

